Citation Nr: 1758595	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2011, a hearing before a decision review officer (DRO) was held.

As the record shows the Veteran is claiming respiratory disabilities other than COPD such as asbestosis.  Therefore, the claim of service connection for COPD has been recharacterized as a claim of service connection for a respiratory disability, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

This appeal was previously before the Board in December 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The December 2015 Board remand also included the issues of entitlement to service connection for a psychiatric disability and kidney cancer.  Those claims were granted by January 2017 and August 2017 rating decisions respectively.  As such, these issues were granted in full and are no longer within the Board's jurisdiction.  Therefore, the issues are as noted on the cover page.  

A November 2017 brief from the Veteran's representative appears to raise the issue of entitlement to an increased evaluation for the now service-connected psychiatric disability.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The November 2017 brief indicates a desire to apply for VA benefits for an increased rating for his service-connected psychiatric disability, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims were most recently before the Board in December 2015 when they were remanded for additional development.  The claim of service connection for tinnitus was remanded in order to obtain an addendum opinion regarding whether it was etiologically related to his active service or his service-connected bilateral hearing loss.  In response to the December 2015 Board remand the Veteran was provided with a January 2017 VA examination and several addendum opinions.  

The January 2017 VA examiner noted the Veteran denied tinnitus, to include ringing, humming, buzzing, and crickets during his examination.  The examiner provided a March 2017 opinion indicating because the Veteran denied tinnitus it should not be service-connected.  An additional addendum opinion was provided in May 2017 by S.F.  S.F. noted the Veteran's inconsistent reports regarding the onset of his tinnitus.  The opinion provider stated because the Veteran inconsistently reported tinnitus it was not related to his active service noise exposure.  S.F. provided an additional addendum opinion in August 2017.  S.F. concluded the Veteran's tinnitus was not etiologically related to his service-connected bilateral hearing loss because his reports of tinnitus were inconsistent with the onset of his hearing loss.  S.F. also noted that other contributing causes of the Veteran's tinnitus include his many years of occupational and recreational noise exposure. 

The Board finds the March 2017, May 2017, and August 2017 opinions to be inadequate.  All of the provided opinions noted the Veteran's inconsistently reported the onset of his tinnitus and used this as a rationale for the conclusion that his tinnitus was not etiologically related to his active service or hearing loss.  However, the Veteran noted in a January 2012 VA examination that his tinnitus was intermittent rather than constant.  Thus, while the Veteran's claims file contains instances in which he reported tinnitus and instances in which he denied it, this is consistent with his statement that his tinnitus is intermittent.  Therefore, the opinion providers impermissibly based their opinion on the inaccurate assumption that the Veteran was inconsistently reporting the onset of his tinnitus.  In addition, no opinion provider provided an opinion as to whether the Veteran's tinnitus was aggravated by his service-connected bilateral hearing loss as requested by the December 2015 Board remand.  Stegall, supra.  Moreover, the August 2017 addendum opinion provider failed to provide an explanation as to why she was able to exclude the Veteran's in-service noise exposure as a cause of his tinnitus but was able to determine his occupational and recreational noise exposure did cause tinnitus.  As such, an addendum opinion must be obtained on remand.  

The Board remanded the respiratory claim to obtain a VA examination and opinion regarding whether the Veteran had a respiratory disability that was etiologically related to his active service.  

In response to the December 2015 Board remand the Veteran was provided with a January 2017 VA examination and opinions.  The January 2017 examiner noted the Veteran was diagnosed with COPD in 2002.  The examiner concluded the Veteran's COPD was more likely related to his smoking history rather than his active service and indicated there was no evidence that Agent Orange caused COPD.  The examiner provided an additional opinion later in January 2017 indicating the May 2012 positive private nexus opinion was inadequate because it did not reference any research that stated Agent Orange is related to COPD and did not reference the Veteran's smoking history.  

The Board finds the January 2017 VA opinion to be inadequate.  The examiner indicated there was no evidence that Agent Orange caused COPD but did not address why this precludes the possibility of Agent Orange exposure causing COPD.  Moreover, the examiner did not specifically address the Veteran's in-service Asbestos exposure or the article submitted by the Veteran's representative in November 2017 discussing a possible link between COPD and Asbestos.  Moreover, the examiner repeatedly referenced the Veteran's smoking history as the more likely cause of his COPD, but did not indicate whether the Veteran's active service Agent Orange and Asbestos exposure could be contributing causes of his COPD.  The Board notes the Veteran's active service need not be the sole cause of a current disability in order to warrant service connection but need only be a contributing cause.  As such, an addendum opinion must be obtained on remand.  

The Veteran's claim for entitlement to service connection for hypertension was remanded in order to obtain a VA examination and opinion.  

In response to the December 2015 Board remand the Veteran was provided with a January 2017 VA examination and addendum opinion.  The examiner noted a diagnosis of hypertension in 1987.  The examiner noted that there was no in-service documentation of high blood pressure problems and that the Veteran was diagnosed with hypertension 20 to 25 years ago which would be 25 to 30 years after his separation from active service.  The examiner also noted there was no indication that Agent Orange causes hypertension.  

In addition, the January 2017 VA examiner provided a March 2017 addendum opinion.  The examiner indicated that hypertension has many causes and that it is difficult to isolate any one factor in any individual.  The opinion provider noted that asbestosis can cause pulmonary hypertension but that and the Veteran did not have pulmonary hypertension or asbestosis.

The Board finds the January 2017 and March 2017 VA opinions to be inadequate.  The January 2017 VA examiner noted the Veteran was diagnosed with hypertension in 1987 which was 30 years ago, however, in the opinion stated the Veteran was diagnosed with hypertension 20 to 25 years ago.  In addition the examiner noted the Veteran was diagnosed with hypertension 25 to 30 years after his separation from active service, however, the Veteran separated from active service in 1968 and was diagnosed with hypertension in 1987, which is 19 years later.  Thus, the January 2017 VA examiner provided inconsistent statements regarding the onset of the Veteran's hypertension.  In addition the Board finds the March 2017 opinion to be inadequate.  The examiner noted the Veteran did not have the condition asbestosis but did not indicate whether the Veteran's confirmed exposure to Asbestos caused his hypertension as requested by the December 2015 Board remand.  Stegall, supra.  As such, an addendum opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the January 2017 VA examiner or May 2017 opinion provider who provided opinions with respect to the Veteran's claim for entitlement to service connection for tinnitus.  Based on review of the record an opinion should be provided as to the following:

(a)  Is the Veteran's tinnitus at least as likely as not (a 50% or greater probability) related to his active service, to include exposure to acoustic trauma therein.

The examiner should consider and discuss as necessary the following:

i.  The Veteran's March 2010 statement describing his in-service acoustic trauma; and 

ii.  The Veteran's January 2012 VA examination noting his tinnitus occurred intermittently.  

(b)  Is the Veteran's tinnitus at least as likely as not (a 50% or greater probability) caused or aggravated by his service-connected bilateral hearing loss?

The examiner should consider and discuss as necessary the following:

i.  The Veteran's March 2010 statement describing his in-service acoustic trauma; and 

ii.  The Veteran's January 2012 VA examination noting his tinnitus occurred intermittently.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the January 2017 VA examiner or May 2017 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  The AOJ must contact the January 2017 VA examiner who provided opinions with respect to the Veteran's claim for entitlement to service connection for a respiratory disability.  Based on a review of the record an opinion should be provided as to the following:

(a)  Diagnose any current respiratory disabilities to include asbestosis and COPD. 

(b)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed respiratory disability is related to the Veteran's active service, to include his presumed exposure to Agent Orange and Asbestos.

The examiner should consider and discuss as necessary the May 2012 positive private nexus opinion.

If the January 2017 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The AOJ must contact the January 2017 VA examiner who provided opinions with respect to the Veteran's claim for entitlement to service connection for hypertension.  Following a review of this record, the examiner should respond to the following:

Is the Veteran's hypertension at least as likely as not (a 50% or greater probability) related to his active service, to include his presumed exposure to Agent Orange and Asbestos.

The examiner must specifically reference, in the opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure.

In addition, the examiner must discuss whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors. 

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the January 2017 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




